DETAILED ACTION
This Office Action is in response to the application as originally filed 01/06/2021. The detail office action to the pending claims 1-18 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The Abstract of the Disclosure filed on 01/06/2021 is objected to because it is not a concise statement of the technical disclosure of the patent, rather it is simply a copy of claim 1. The abstract should be a brief narrative of the technical disclosure as a whole and summarize the invention to enable the Office and the public to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Applicant is reminded of the proper content of an abstract of the disclosure: If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a process, the steps. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 5, lines 20-21, recite “…the second monitoring circuit is configure to adjust …” There seem to be a typographical error in these lines. It is respectfully suggested amending the lines as “…the second monitoring circuit is configured to adjust …”. Appropriate correction is requested.
Claim 10, lines 32-34, recite “… the second delay circuit being configured to delays a third reference clock signal …” There seem to be a typographical error in these lines. It is configured  to delay a third reference clock signal …”. Appropriate correction is requested.
Claim 16, lines 17-19, recite “… the first delay circuit being configured to delays a first reference clock signal …” There seem to be a typographical error in these lines. It is respectfully suggested amending the lines as “… the first delay circuit being configured  to delay a first reference clock signal …”. Appropriate correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016025548 to Hasegawa (references are done to JPO Translated Discerption & Drawings of the JP2016025548, which are hereby also annexed) in view of WO2009119599 to Takagi et al. (“Takagi”)  (references are done to WIPO Translated Discerption & Drawings of the WO2009119599, which are hereby also annexed)  (The comments in parentheses apply to the prior art document/s)


The subject matter of claim 1 differs from Hasegawa in that Hasegawa does not explicitly recite claimed languages such as “monitoring Circuit” or “monitoring jitter”, when describing the PLL circuit equalizing (adjusting) a jitter caused by delay 


RE claim 2, Hasegawa discloses the phase synchronization circuit according to claim 1, wherein the first monitoring circuit is configured to adjust the first delay amount based on variation of the first clock control signal (e.g. Paras [0066], [0108]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal). 
 
RE claim 3, Hasegawa discloses the phase synchronization circuit according to claim 1, further comprising: a second clock control circuit (e.g. a second Phase Comparator (PFD2) circuit of Fig. 13) that is configured to compare phases of a second reference clock signal and a second output clock signal and generate a second clock control signal based on a result of the comparison (e.g. Fig. 13-14, Paras [0140], [0145]: performs phase comparison between phases of a second reference clock signal and an second output clock signal and generates a control signal based on a result of the comparison); and a second clock signal generation circuit (e.g. a clock generating unit 2 (CGEN)  of Fig. 13) that is configured to generate the second output clock signal based on the second clock control signal (e.g. Paras [0140], [0145], [0163]: generates an output clock signal based on the second clock control signal), wherein 

RE claim 7, Hasegawa discloses a transmission and reception circuit (e.g. Fig. 1, Para [0016]: adapted to transmit output signal and to receive input signal), comprising: a first phase synchronization circuit that is configured to generate a first output clock signal (e.g. Fig. 1, Paras [0014], [0016]: a phase synchronization circuit configured to generate an output clock signal); a first transmission circuit that is configured to perform data transmission based on the first output clock signal (e.g. Fig. 1, Para [0016]: a transmission circuit adapted to transmit output signal based on the output clock signal); and a first reception circuit that is configured to perform data reception based on the first output clock signal (e.g. Fig. 1, Para [0016]: a logic (reception) circuit adapted to perform signal reception based on the output clock signal) , wherein the first phase synchronization circuit (e.g. Fig. 1, Para [0014]: the phase synchronization circuit), comprises: a first delay circuit (e.g. a delay adjustment (DLY) circuit of Fig. 1), that is capable of adjusting a first delay amount (e.g. Fig. 1, Para [0010], [0014]: capable of adjusting a delay amount), the first delay circuit being configured to delay a first reference clock signal by the first delay amount (e.g. Fig. 1, Paras [0010], [0027]: configured to delay a reference clock signal by the delay amount), and output a first delayed reference clock signal (e.g. Fig. 1, Para [0027]: output a delayed reference clock signal); a first clock control circuit (e.g. Phase Comparator (PFD) circuit of Figs. 1, 2) that is configured to compare phases of the first delayed reference clock signal and a first output clock signal and generate a first clock control signal based on a result of the comparison (e.g. Fig. 6, Paras 
The subject matter of claim 7 differs from Hasegawa in that Hasegawa does not explicitly recite claimed languages such as “monitoring Circuit” or “monitoring jitter”, when describing the PLL circuit equalizing (adjusting) a jitter caused by delay variation based on a result of determining the jitter included in the output clock signal, as set forth above.  However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Hasegawa’s disclosure of – the PLL circuit equalizing (adjusting) a jitter caused by the delay variation based on a result of determining the jitter included in the output clock signal, as set forth above, can be construed as the PLL Circuit and its function corresponds to the “monitoring Circuit” and the function of “monitoring jitter”. Besides, “monitoring Circuit” or “monitoring jitter” in clock (phase) synchronization systems is firmly established in the industry. See for example, Takagi (Figs. 1, 12 and Paras [0083]-[0084], [0109], [0113]) which teaches or suggests, a Jitter Monitoring Circuit that is configured to monitor jitter based on variation 





RE claim 9, Hasegawa discloses the transmission on and reception circuit according to claim 7, further comprising: a second phase synchronization circuit that is configured to generate a second output clock signal (e.g. Fig. 13, Paras [0110]: a second phase synchronization circuit configured to generate output clock signal); a second transmission circuit that is configured to perform data transmission based on the second output clock signal (e.g. Fig. 13, Paras [0110], [0113]: a transmission circuit adapted to transmit output signal based on the output clock signal); and a second reception circuit that is configured to perform data reception based on the second output clock signal (e.g. Fig. 13, Para [0171]: another logic (reception) circuit adapted to perform signal reception based on another output clock signal), wherein the second phase synchronization circuit comprises: a second clock control circuit (e.g. a second Phase Comparator (PFD2) circuit of Fig. 13) that is configured to compare phases of a second reference clock signal and a second output clock signal and generate a second clock control signal based on a result of the comparison (e.g. Fig. 13-14, Paras [0140], [0145]: performs phase comparison between phases of a second reference clock signal and an second output clock signal and generates a control signal based on a result of the comparison); and a second clock signal generation circuit (e.g. a clock generating unit 2 (CGEN)  of Fig. 13) that is configured to generate the second output clock signal based on the second clock control signal (e.g. Paras [0140], [0145], [0163]: generates an output clock signal based on the second clock control signal), wherein the first monitoring circuit is 

 
RE claim 13, Hasegawa discloses an integrated circuit (e.g. Fig. 1, Para [0009]: a semiconductor integrated circuit), comprising: a first phase synchronization circuit that is configured to generate a first output clock signal (e.g. Fig. 1, Paras [0014], [0016]: a phase synchronization circuit configured to generate an output clock signal); a first transmission circuit that is configured to perform data transmission based on the first output clock signal (e.g. Fig. 1, Para [0016]: a transmission circuit adapted to transmit output signal based on the output clock signal); a first reception circuit that is configured to perform data reception based on the first output clock signal (e.g. Fig. 1, Para [0016]: a logic (reception) circuit adapted to perform signal reception based on the output clock signal) and 
an internal circuit that is configured to output the first transmission data to the first transmission circuit and receive the first reception data from the first reception circuit (e.g. Fig. 1, Para [0016]: an internal circuit adapted to transmit output signal and to receive input signal), wherein the first phase synchronization circuit comprises: a first delay circuit (e.g. a delay adjustment (DLY) circuit of Fig. 1), that is capable of adjusting a first delay amount (e.g. Fig. 1, Para [0010], [0014]: capable of adjusting a delay amount), the first delay circuit being configured to delay a first reference clock signal by the first delay amount (e.g. Fig. 1, Paras [0010], [0027]: configured to delay a reference clock signal by the delay amount), and output a first delayed reference clock signal (e.g. Fig. 1, Para [0027]: output a delayed reference clock signal); a first clock control circuit (e.g. Phase Comparator (PFD) circuit of Figs. 1, 2) that is configured to compare phases of the first delayed 
The subject matter of claim 13 differs from Hasegawa in that Hasegawa does not explicitly recite claimed languages such as “monitoring Circuit” or “monitoring jitter”, when describing the PLL circuit equalizing (adjusting) a jitter caused by delay variation based on a result of determining the jitter included in the output clock signal, as set forth above.  However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Hasegawa’s disclosure of – the PLL circuit equalizing (adjusting) a jitter caused by the delay variation based on a result of determining the jitter included in the output clock signal, as set forth above, can be construed as the PLL Circuit and its function corresponds to the “monitoring Circuit” and the function of “monitoring jitter”. Besides, “monitoring Circuit” or “monitoring jitter” in clock (phase) synchronization systems is firmly established in the industry. See for example, Takagi (Figs. 1, 12 

RE claim 14, Hasegawa discloses the phase synchronization circuit according to claim 13, wherein the first monitoring circuit is configured to adjust the first delay amount based on variation of the first clock control signal (e.g. Paras [0066], [0108]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal). 

 
RE claim 15, Hasegawa discloses the integrated circuit according to claim 13, further comprising: a second phase synchronization circuit that is configured to generate a second output clock signal (e.g. Fig. 13, Paras [0110]: a second phase synchronization circuit configured to generate output clock signal); a second transmission circuit that is configured to perform data transmission based on the second output clock signal (e.g. Fig. 13, Paras [0110], [0113]: a transmission circuit adapted to transmit output signal based on the output clock signal); and a second reception circuit that is configured to perform data reception based on the second output clock signal (e.g. Fig. 13, Para [0171]: another logic (reception) circuit adapted to perform signal reception based on another output clock signal), wherein the second phase synchronization circuit comprises: a second clock control circuit (e.g. a second Phase Comparator (PFD2) circuit of Fig. 13) that is configured to compare phases of a second reference clock signal and a second output clock signal and generate a second clock control signal based on a result of the comparison (e.g. Fig. 13-14, Paras [0140], [0145]: performs phase comparison between phases of a second reference clock signal and an second output clock signal and generates a control signal based on a result of the comparison); and a second clock signal generation circuit (e.g. a clock generating unit 2 (CGEN)  of Fig. 13) that is configured to generate the second output clock signal based on the second clock control signal (e.g. Paras [0140], [0145], [0163]: generates an output clock signal .   


Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Takagi, further in view of US2011/0234277 to Stephens et al. (“Stephens”)   (The comments in parentheses apply to the prior art document/s)

RE claim 6, Hasegawa in view of Takagi discloses the phase synchronization circuit according to claim 1, wherein the first monitoring circuit (e.g. PLL circuit of Fig. 1) is configured to adjust the first delay amount based on […] a transmission signal generated based on the first output clock signal (e.g. Paras [0066], [0108]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal).
The subject matter of claim 6 differs from Hasegawa in view of Takagi in that Hasegawa in view of Takagi does not explicitly disclose the feature: [based on an eye pattern], as recited. However, Stephens teaches or suggests, in the same technical field, the feature [based on an eye pattern] (e.g. Stephens, Fig. 4 and Para [0020]: the delay measurement amount is determined based on eye finding technique, such as the deviation of the center of eye diagrams). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Hasegawa in view of Takagi 

RE claim 12, Hasegawa in view of Takagi discloses the transmission and reception circuit according to claim 7, wherein the first monitoring circuit (e.g. PLL circuit of Fig. 1) is configured to adjust the first delay amount based on […] a transmission signal generated based on the first output clock signal (e.g. Paras [0066], [0108]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal).
The subject matter of claim 12 differs from Hasegawa in view of Takagi in that Hasegawa in view of Takagi does not explicitly disclose the feature: [based on an eye pattern], as recited. However, Stephens teaches or suggests, in the same technical field, the feature [based on an eye pattern] (e.g. Stephens, Fig. 4 and Para [0020]: the delay measurement amount is determined based on eye finding technique, such as the deviation of the center of eye diagrams). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Hasegawa in view of Takagi with Stephens’ teaching or suggestion for the purpose of 

RE claim 18, Hasegawa in view of Takagi discloses the integrated circuit according to claim 13, wherein the first monitoring circuit (e.g. PLL circuit of Fig. 1) is configured to adjust the first delay amount based on […] a transmission signal generated based on the first output clock signal (e.g. Paras [0066], [0108]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal).
The subject matter of claim 18 differs from Hasegawa in view of Takagi in that Hasegawa in view of Takagi does not explicitly disclose the feature: [based on an eye pattern], as recited. However, Stephens teaches or suggests, in the same technical field, the feature [based on an eye pattern] (e.g. Stephens, Fig. 4 and Para [0020]: the delay measurement amount is determined based on eye finding technique, such as the deviation of the center of eye diagrams). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Hasegawa in view of Takagi with Stephens’ teaching or suggestion for the purpose of .

Allowable Subject Matter
Claims 4-5, 10-11, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632